Exhibit 10.4

EXECUTION VERSION

FORBEARANCE WITH RESPECT TO WAREHOUSE FACILITY AGREEMENTS

This Forbearance with respect to Warehouse Facility Agreements, dated as of the
Effective Date (as defined below) (this “Forbearance”), is entered into by and
among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“Credit Suisse”), as
Administrative Agent on behalf of Buyers (in such capacity, “Administrative
Agent”), CREDIT SUISSE AG, A COMPANY INCORPORATED IN SWITZERLAND, ACTING THROUGH
ITS CAYMAN ISLANDS BRANCH (“CS Cayman”), ALPINE SECURITIZATION LTD (“Alpine” and
together with CS Cayman, the “CS Buyers”), BARCLAYS BANK PLC (“Barclays” and
together with the CS Buyers, each acting in its respective capacity as purchaser
or buyer, as applicable, under the applicable Repo Transaction Documents (as
defined below), the “Buyers”), BARCLAYS CAPITAL, INC., CREDIT SUISSE AG, NEW
YORK BRANCH (“CS New York”), DITECH FINANCIAL LLC (“Ditech”), REVERSE MORTGAGE
SOLUTIONS, INC. (“RMS”), RMS REO CS, LLC (“CS REO Subsidiary”), RMS REO BRC, LLC
(“Barclays REO Subsidiary” and, together with CS REO Subsidiary, the “REO
Subsidiaries”), DITECH AGENCY ADVANCE TRUST (“DAAT”), DITECH PLS ADVANCE TRUST
II (“DPAT II”), and DITECH HOLDING CORPORATION (“Guarantor”, and together with
Ditech, RMS, REO Subsidiaries, DAAT and DPAT II, the “Ditech Parties”).

RECITALS

WHEREAS, (i) Administrative Agent, Buyers and Ditech are parties to that certain
Amended and Restated Master Repurchase Agreement, dated as of November 18, 2016
(as amended, restated, supplemented or otherwise modified prior to the Effective
Date, the “Ditech Exit Repurchase Agreement”), and (ii) the Guarantor is party
to that certain Guaranty (as amended, restated, supplemented or otherwise
modified prior to the Effective Date, the “Ditech Exit Guaranty” and,
collectively with the Ditech Exit Repurchase Agreement, and the other Program
Agreements (as such term is defined in the Ditech Exit Repurchase Agreement),
the “Ditech Exit Transaction Documents”), dated as of February 9, 2018, by the
Guarantor in favor of Administrative Agent for the benefit of the Buyers;

WHEREAS, (i) the Administrative Agent, Buyers, RMS and REO Subsidiaries are
parties to that certain Second Amended and Restated Master Repurchase Agreement,
dated as of November 30, 2017 (as amended, restated, supplemented or otherwise
modified prior to the Effective Date, the “RMS Exit Repurchase Agreement”) and
(ii) the Guarantor is party to that certain Guaranty (as amended, restated,
supplemented or otherwise modified prior to the Effective Date, the “RMS Exit
Guaranty” collectively with the RMS Exit Repurchase Agreement and the other
Program Agreements (as such term is defined in the RMS Exit Repurchase
Agreement), the “RMS Exit Transaction Documents”, and, together with the Ditech
Exit Transaction Documents, the “Exit Repo Transaction Documents”), dated as of
February 9, 2018, by the Guarantor in favor of Administrative Agent for the
benefit of the Buyers;

WHEREAS, (i) Barclays and RMS are parties to that certain Master Repurchase
Agreement, dated as of April 23, 2018 (as amended, restated, supplemented or
otherwise modified prior to the Effective Date, the “Barclays-RMS Repurchase
Agreement”) and (ii) the Guarantor is party to that certain Guaranty (as
amended, restated, supplemented or otherwise



--------------------------------------------------------------------------------

modified prior to the Effective Date, the “Barclays-RMS Guaranty” collectively
with the Barclays-RMS Repurchase Agreement and the other Program Documents (as
such term is defined in the Barclays-RMS Repurchase Agreement), the
“Barclays-RMS Transaction Documents”), dated as of April 23, 2018, by the
Guarantor in favor of Barclays. The Barclays-RMS Transaction Documents and the
Exit Repo Transaction Documents are referred to herein collectively as the “Repo
Transaction Documents”;

WHEREAS, (i) Ditech and CS New York were parties to that certain Master
Securities Forward Transaction Agreement, dated as of September 24, 2018 (as
amended, restated, supplemented or otherwise modified prior to the Effective
Date, the “CS MSFTA”), and (ii) Ditech and Barclays Capital, Inc. (“Barclays
MSFTA Counterparty”, and together with CS New York, the “MSFTA Counterparties”)
are parties to that certain Master Securities Forward Transaction Agreement,
dated as of May 22, 2017, between the Barclays MSFTA Counterparty and Ditech (as
amended, restated, supplemented or otherwise modified as of the Effective Date,
the (“Barclays MSFTA”, and collectively with the CS MSFTA, the “MSFTAs”);

WHEREAS, Wells Fargo Bank, N.A., as indenture trustee, calculation agent, paying
agent and securities intermediary, DAAT, as issuer, Ditech, as administrator and
servicer, and Credit Suisse, as administrative agent, are parties to (i) that
certain Indenture, dated as of February 9, 2018, and effective as of
February 12, 2018 (as amended, supplemented, or otherwise modified prior to the
Effective Date, the “DAAT Indenture”) and (ii) that certain Series 2018-VF1
Indenture Supplement, dated as of February 9, 2018, and effective as of
February 12, 2018 (as amended, supplemented or otherwise modified prior to the
Effective Date, the “DAAT VFN Supplement”, collectively with the DAAT Indenture
and the Transaction Documents (as defined in the DAAT Indenture), the “DAAT
Transaction Documents”). CS New York and Barclays, acting solely in their
capacities as Series Required Noteholders (as defined in the DAAT VFN
Supplement) of the Series 2018-VF1 Notes (as defined in the DAAT VFN
Supplement), are referred to herein collectively as the “DAAT VFN Noteholders”;

WHEREAS, Wells Fargo Bank, N.A., as indenture trustee, calculation agent, paying
agent and securities intermediary, DPAT II, as issuer, Ditech, as administrator
and servicer, and Credit Suisse, as administrative agent, are parties to
(i) that certain Indenture, dated as of February 9, 2018, and effective as of
February 12, 2018 (as amended, supplemented, or otherwise modified prior to the
Effective Date, the “DPAT II Indenture”) and (ii) that certain Series 2018-VF1
Indenture Supplement, dated as of February 9, 2018, and effective as of
February 12, 2018 (as amended, supplemented or otherwise modified prior to the
Effective Date, the “DPAT II VFN Supplement”, collectively with the DPAT II
Indenture and the Transaction Documents (as defined in the DPAT II Indenture),
the “DPAT II Transaction Documents”). The DAAT Transaction Documents and the
DPAT II Transaction Documents are referred to herein collectively as the
“Servicing Advance Facility Agreements”. The Servicing Advance Facility
Agreements, the Repo Transaction Documents and the MSFTAs are referred to herein
each as a “Warehouse Facility Agreement” and collectively as the “Warehouse
Facility Agreements”. CS New York and Barclays, acting solely in their
capacities as Series Required Noteholders (as defined in the DPAT II VFN
Supplement) of the Series 2018-VF1 Notes (as defined in the DPAT II VFN
Supplement), are referred to herein collectively as the “DPAT II VFN
Noteholders”, and together with the DAAT VFN Noteholders, the “VFN Noteholders”;

 

- 2 -



--------------------------------------------------------------------------------

WHEREAS, (i) on December 17, 2018, the Guarantor failed to make an interest
payment (the “Specified Interest Payment”) with respect to the 9.0% Second Lien
Senior Subordinated PIK Toggle Notes due 2024, issued under the indenture, dated
as of February 9, 2018 (as amended, supplemented or otherwise modified prior to
the Effective Date, the “2L Indenture”) among the Guarantor, as issuer, the
subsidiary guarantors party thereto (collectively, the “2L Indenture
Guarantors”), and Wilmington Savings Fund Society, FSB, as trustee and
collateral agent (in such capacities, together with any successors and assigns
in any such capacity, the “2L Indenture Trustee”), and (ii) the Guarantor and
the 2L Indenture Guarantors anticipate continuing to fail to make such Specified
Interest Payment beyond the termination date set forth in that certain
Forbearance, dated as of January 16, 2019, by and among the parties hereto
(together with any other default, event of default, acceleration event or
similar event under instruments governing Indebtedness (as defined below) of
Guarantor or any of its Subsidiaries resulting solely from the foregoing, the
“Specified Guarantor Default”);

WHEREAS, (i) the “Termination Date” (as defined in each of (x) the RMS Exit
Transaction Documents and (y) the Ditech Exit Transaction Documents) is
scheduled to occur on February 8, 2019 (the “Specified Repo Maturity Event”),
and (ii) the “Expected Repayment Date” (as defined in each of (x) the DAAT
Transaction Documents and (y) the DPAT II Transaction Documents) is scheduled to
occur on February 11, 2019 (the “Specified SAF Maturity Event”, and together
with the Specified Repo Maturity Event, the “Specified Maturity Events”);

WHEREAS, the Guarantor, Ditech, RMS and certain other Subsidiaries of the
Guarantor (but excluding the “REO Subsidiaries” under any of the Repo
Transaction Documents, DAAT, DPAT II, and the “Depositors” under the Servicing
Advance Facility Agreements) may substantially concurrently file petitions to
commence cases under chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the Southern District of New York (to the extent commenced
on or prior to February 11, 2019, the “Specified Proceeding,” and the date of
such filing commencing the Specified Proceeding, the “Petition Date”; the
Specified Proceeding together with the Specified Maturity Events, the Specified
Guarantor Default and any other default, event of default, notice of default,
acceleration event or similar event under instruments governing Indebtedness or
contracts of Guarantor or any of its Subsidiaries resulting solely from the
foregoing, the “Specified Events”); and

WHEREAS, the parties hereto have agreed to enter into this Forbearance subject
to and on the terms set forth herein.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

- 3 -



--------------------------------------------------------------------------------

Section 1. Forbearances.

(a) Each of the Administrative Agent and the Buyers acknowledges and agrees that
as of the Effective Date (as defined below) and until the termination of this
Forbearance pursuant to Section 3, and notwithstanding anything to the contrary
in the Repo Transaction Documents (but subject to Sections 1(d), 1(e), 3 and 4
hereof):

(i) it shall not foreclose on property, liquidate collateral, or otherwise
commence the exercise of remedies with respect to any property, funds, or
collateral held or owned pursuant to any Repo Transaction Document to which it
is a party, solely based upon any Specified Event; and

(ii) it shall continue to enter into Transactions (as defined in the applicable
Repo Transaction Document) with the applicable Ditech Party in accordance with
the terms of and subject to the conditions set forth in the applicable Repo
Transaction Documents (as modified by the terms of this Forbearance) through
February 8, 2019 without regard to, and notwithstanding, the definition of
“Termination Date” contained in the Repo Transaction Documents.

(b) Each VFN Noteholder acknowledges and agrees that as of the Effective Date
(as defined below) and until the termination of this Forbearance pursuant to
Section 3, and notwithstanding anything to the contrary in the Servicing Advance
Facility Agreements (but subject to Sections 1(d), 1(e), 3 and 4 hereof), it
shall not foreclose on property, liquidate collateral, or otherwise commence the
exercise of remedies under any Servicing Advance Facility Agreement, solely
based upon any Specified Event.

(c)    The Barclays MSFTA Counterparty acknowledges and agrees (and the
Administrative Agent and the other Secured Parties party hereto acknowledge and
consent to such acknowledgement and agreement by the Barclays MSFTA
Counterparty) that as of the Effective Date (as defined below) and until the
termination of this Forbearance pursuant to Section 3, and notwithstanding
anything to the contrary in the Barclays MSFTA (but subject to Sections 1(d),
1(e), 3 and 4 hereof):

(i) it shall not foreclose on property, liquidate collateral, or otherwise
commence the exercise of remedies with respect to any property, funds, or
collateral held or owned pursuant to the Barclays MSFTA, solely based upon any
Specified Event; and

(ii) it shall not close-out any Transactions (as defined in the Barclays MSFTA)
with Ditech that would otherwise remain outstanding under the Barclays MSFTA (as
modified by the terms of this Forbearance), solely based upon any Specified
Event.

(d) Notwithstanding anything to the contrary in this Section 1, in no event
shall any forbearance or other agreement set forth in Section 1(a), 1(b) or 1(c)
apply to any indebtedness (including any warehouse, credit, repurchase, line of
credit, financing, derivative, hedging or forward sale agreements or other
Indebtedness or obligation) in respect of which the holders, or an agent,
trustee or other representative of the holders, have commenced the exercise of
remedies (i) against any assets constituting or contemplated to be Collateral
(as defined below), or (ii) in a manner that is materially adverse to the
rights, claims or interests of any of the Secured Parties (as defined below) as
determined by any or all of the Buyers in its/their sole discretion.

 

- 4 -



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary herein, this Forbearance shall not,
and shall not be construed to, obligate (i) the Administrative Agent or any
Buyer to enter into any Transaction (as defined in the applicable Repo
Transaction Document) after February 8, 2019, (ii) any MSFTA Counterparty to
enter into any Transaction (as defined in the applicable MSFTA) or (iii) any VFN
Noteholder to fund any VFN Draw (as defined in the DAAT Indenture and the DPAT
II Indenture, as applicable) after February 8, 2019. In addition, each of the
Ditech Parties specifically acknowledges and agrees that, notwithstanding
anything to the contrary in the Warehouse Facility Agreements, each of the
Administrative Agent, CS Buyers and CS New York has no obligation to, and does
not intend to, enter into any Transaction (as defined in the Repo Transaction
Documents) after February 8, 2019 or fund any VFN Draw (as defined in the DAAT
Indenture and the DPAT II Indenture, as applicable) on or after February 8,
2019.

(f) For the avoidance of doubt, each of the Buyers, VFN Noteholders, MSFTA
Counterparties and Administrative Agent, acknowledge and agree that none of the
Ditech Parties shall be required to deliver any notice or any officer’s
compliance certificate pursuant to any Warehouse Facility Document to which it
is a party in connection with any Specified Event.

(g) The parties hereto acknowledge that the CS MSFTA has been terminated.

Section 2. Conditions to Effectiveness of Forbearance. This Forbearance shall
become effective on February 8, 2019 (the “Effective Date”) upon (a) the Buyers
having received this Forbearance executed and delivered by the parties hereto,
(b) the Ditech Parties’ payment of the Upfront Forbearance Fee (as defined
below), and (c) the Ditech Parties’ payment of the fees and expenses provided
for in Section 10 below.

Section 3. Termination. This Forbearance shall terminate and the forbearance
herein shall be void, in each case, automatically, immediately and without
further notice or action upon the earliest to occur of the following, it being
expressly agreed that the effect of such termination will be to permit each of
the Secured Parties (as defined below) to exercise any rights, remedies, powers
and privileges it may have immediately:

(a) 11:59 p.m. (EST) on February 11, 2019, if, on or prior to such time (a) the
Petition Date has not occurred, and (b) the Ditech Parties have not filed in the
Specified Proceeding a motion or other pleading containing executed commitment
papers evidencing debtor-in-possession financing in an amount sufficient to
satisfy in full all debts, claims and obligations (including any attorneys’ fees
and expenses) owed to, or incurred by, Credit Suisse, the CS Buyers and CS New
York under and pursuant to the Warehouse Facility Agreements on or before
February 13, 2019;

(b) 11:59 pm (EST) on the fifth (5th) Business Day following the Petition Date;
and

(c) any of the holders, or an agent, trustee or other representative of the
holders, of any indebtedness (including any warehouse, credit, repurchase, line
of credit, financing, derivative, hedging or forward sale agreements or other
Indebtedness or obligation) or any other creditor shall have commenced the
exercise of remedies (x) against any assets constituting or contemplated to be
Collateral or (y) in a manner that is materially adverse to the rights, claims
or interests of any of the Secured Parties as determined by any or all of the
Buyers in its/their sole discretion;

 

- 5 -



--------------------------------------------------------------------------------

For the avoidance doubt, the Administrative Agent, Buyers and the Ditech Parties
acknowledge and agree that, upon the Effective Date, Section 8.1 of the
Administration Agreement shall be deemed amended and modified so as to permit
each of the Secured Parties to exercise any of their respective rights,
remedies, powers and privileges under any of the Warehouse Facility Agreements
notwithstanding the absence of consent or ratification of all “Required Buyers”
(as that term is defined in the Administration Agreement). Notwithstanding
anything to the contrary in the Administration Agreement or any other Warehouse
Facility Agreement, any action or inaction by the Barclays MSFTA Counterparty
under the Barclays MSFTA, including any exercise of its rights, remedies, powers
and privileges under the Barclays MSFTA, shall be at the sole discretion of the
Barclays MSFTA Counterparty and shall not require any consent or ratification of
any other Secured Party. Further, Sections 4, 6, 7, 8, 9, 10 and 11 shall
survive, notwithstanding such termination.

Section 4. Reservation of Rights; Effect and Construction of Agreement.

(a) Except as expressly provided for in Section 1 of this Forbearance, (i) the
Warehouse Facility Agreements shall continue to be, and shall remain, in full
force and effect in accordance with their terms, (ii) nothing in this
Forbearance and no delay or failure of Administrative Agent, any Buyer, any
MSFTA Counterparty, the VFN Noteholders or Barclays, CS Cayman or any of their
respective Affiliates (collectively, the “Secured Parties”) in any other
capacity under any Warehouse Facility Agreement in exercising (or any single or
partial exercise of) any right, remedy, power or privilege pursuant to any
Warehouse Facility Agreement should, or shall, be construed as a waiver of, or
otherwise preclude any other or further exercise of, any of their respective
rights, remedies, powers or privileges under any Warehouse Facility Agreement,
and (iii) each of the Secured Parties reserves, and has not waived, its rights
to exercise, in its sole discretion, any or all of its rights, remedies, powers
and privileges under the respective Warehouse Facility Agreements to which such
Secured Party is a party or by which it is bound.

(b) This Forbearance shall not be construed to impair the validity, perfection,
or priority of any lien, encumbrance or security interest securing any
obligations under any Warehouse Facility Agreement. Except to the extent
expressly provided in Section 1, the terms and conditions of the Warehouse
Facility Agreement shall remain unchanged and in full force and effect, and each
of the Secured Parties expressly reserves the right to require strict compliance
with the terms of the respective Warehouse Facility Agreements to which such
Secured Party is a party or by which it is bound. Each party hereto acknowledges
that the terms of this Forbearance shall not constitute a course of dealing
among any of the persons or entities party hereto or from time to time party to
any of the Warehouse Facility Agreements. The forbearance set forth in Section 1
shall be limited precisely as written and relate solely to the Specified Events
in the manner and to the extent described in Section 1.

 

- 6 -



--------------------------------------------------------------------------------

(c) In entering into this Forbearance, each of the Ditech Parties acknowledges
that it is relying on no statement, representation, warranty, covenant, or
agreement of any kind made by any Secured Party, except for the agreements of
the Secured Parties expressly set forth herein.

(d) This Forbearance constitutes the entire agreement between the parties hereto
relating to the subject matter hereof, and supersedes any prior oral or written
proposals, negotiations, agreements, and understandings relating to such subject
matter.

Section 5. Counterparts. This Forbearance may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Forbearance by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 6. Applicable Law; Jurisdiction; Waiver of Jury Trial.

(a) THIS FORBEARANCE, AND ALL MATTERS ARISING OUT OF OR RELATING TO THIS
FORBEARANCE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE INTERNAL LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE CHOICE
OF LAW PROVISIONS THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HERETO
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAW.

(b) SECTION 10.11(B) OF THE ADMINISTRATION AGREEMENT IS HEREBY INCORPORATED BY
REFERENCE INTO THIS FORBEARANCE AND SHALL APPLY AS IF FULLY SET FORTH HEREIN
MUTATIS MUTANDIS.

Section 7. Headings. The headings of this Forbearance are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 8. Benefit of Agreement. This Forbearance shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto, their
respective successors and permitted assigns. No other Person shall be entitled
to claim any right or benefit hereunder, including, without limitation, the
status of a third-party beneficiary of this Forbearance.

Section 9. Forbearance Fee. In consideration for, and entry into and performance
of, this Forbearance, on or before the Effective Date, the Ditech Parties shall
pay to the Administrative Agent solely for the benefit of the CS Buyers and CS
New York an upfront forbearance fee in an amount equal to $240,000.00 (the
“Upfront Forbearance Fee”). In addition, the Ditech Parties shall pay to the
Administrative Agent solely for the benefit of the CS Buyers and CS New York an
additional fee equal to $80,000.00 for each Business Day, if any, on which the
Ditech Parties’ obligations under the DIP Warehouse Facility Agreements have not
been paid in full during the period commencing on (and including) February 14,
2019 (the “Additional Fee Start Date”) and ending on (but excluding) the earlier
of (x) the Termination Date and (y) the date on which the Ditech Parties’
obligations under the DIP Warehouse Facility Agreements have been paid in full
(such fee, the “Additional Fee”); provided, however, that to the extent that the
date on which the Ditech Parties’ obligations under the DIP Warehouse Facility
Agreements

 

- 7 -



--------------------------------------------------------------------------------

have been paid in full occurs prior to the Additional Fee Start Date, the Ditech
Parties shall be entitled to a rebate of such Upfront Forbearance Fee in an
amount equal to $80,000 for each such Business Day occurring prior to such
Additional Fee Start Date and shall be payable to the Guarantor on the first
Business Day following the date on which the Ditech Parties’ obligations under
the DIP Warehouse Facility Agreements have been paid in full. The Additional
Fee, if any, shall be payable on the first Business Day following the date on
which such fee accrues in accordance with the foregoing, and shall be deemed
fully earned and non-refundable in all respects. For the avoidance of doubt,
nothing in this Section 9 shall be construed in any manner whatsoever to extend
the terms and conditions of this Forbearance beyond the Termination Date as set
forth in Section 3. Furthermore, for the avoidance of doubt, no Additional Fee
shall accrue on any Business Day during which the Ditech Parties’ obligations
under the DIP Warehouse Facility Agreements are paid in full.

Section 10. Fees and Expenses. Notwithstanding anything to the contrary in the
Warehouse Facility Agreements or otherwise, the Ditech Parties shall pay all of
the respective reasonable costs and expenses (including the fees and expenses of
attorneys, accountants and other professionals) of the Administrative Agent, CS
Buyers and CS New York in connection with the negotiation, preparation,
administration, monitoring and performance of the Forbearance, as well as any
such costs associated with the enforcement, defense or protection of the rights
of the Administrative Agent, the CS Buyers and CS New York hereunder or under
any of the Warehouse Facility Agreements. For the avoidance of doubt, the Ditech
Parties shall pay on the Effective Date all of the reasonable and documented
fees and expenses provided for herein that have accrued or been incurred on the
Effective Date and, thereafter, at such regular intervals as requested by the
Administrative Agent, the CS Buyers and CS New York. Further, for the avoidance
of doubt, no fees or expenses accrued or incurred after the date on which the
Ditech Parties’ obligations under the DIP Warehouse Facility Agreements have
been paid in full shall be reimbursable hereunder.

Section 11. Certain Definitions. Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Administration Agreement
(as defined below). As used herein, the following terms shall have the following
meanings:

(a) “Administration Agreement” means that certain Master Administration
Agreement, dated as of November 30, 2017 but effective as of the Amendment
Effective Date (as defined therein), by and among the Administrative Agent, the
Buyers party thereto and the Ditech Parties party thereto, as amended by
Amendment No. 1, dated as of February 12, 2018, as further amended, restated,
modified and/or supplemented from time to time.

(b) “Business Day” has the meaning assigned to such term in the Administration
Agreement, it being agreed by the parties hereto that February 18, 2019 does not
constitute a Business Day hereunder.

(c) “Collateral” means, collectively, (i) the “Repurchase Assets” (as defined in
any Repo Transaction Document), (ii) the collateral under the Netting Agreement,
(iii) “Collateral” (as defined in any Servicing Advance Facility Agreement), and
(iv) all other assets of any Ditech Party subject to any lien, encumbrance or
security interest securing any obligations under any Warehouse Facility
Agreement.

 

- 8 -



--------------------------------------------------------------------------------

(d) “Indebtedness” means any warehouse, credit, repurchase, line of credit,
financing, derivative, hedging or forward sale agreements or other Indebtedness
(as defined in the Ditech Exit Repurchase Agreement).

[Remainder of page intentionally left blank.]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Forbearance to be
executed and delivered by their respective duly authorized signatories as of the
date first above written.

 

CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC, as
Administrative Agent

By:  

/s/ Margaret Dellafera

Name:   Margaret Dellafera Title:   Vice President

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Buyer

By:  

/s/ Margaret Dellafera

Name:   Margaret Dellafera Title:   Authorized Signatory By:  

/s/ Kwaw de Graft-Johnson

Name:   Kwaw de Graft-Johnson Title:   Authorized Signatory

ALPINE SECURITIZATION LTD, as a

Buyer, by Credit Suisse AG, New York Branch

as Attorney-in-Fact

By:  

/s/ Elie Chau

Name:   Elie Chau Title:   Vice President By:  

/s/ Erin McCutcheon

Name:   Erin McCutcheon Title:   Vice President

[SIGNATURE PAGE TO FORBEARANCE]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK
BRANCH, as MSFTA Counterparty

By:  

/s/ Elie Chau

Name:   Elie Chau Title:   Vice President

CREDIT SUISSE AG, NEW YORK
BRANCH, as Series Required Noteholder
of the Series 2018-VF1 Notes (as such terms
are defined in the DAAT VFN Supplement
and the DPAT II VFN Supplement)

By:  

/s/ Elie Chau

Name:   Elie Chau Title:   Vice President

[SIGNATURE PAGE TO FORBEARANCE]



--------------------------------------------------------------------------------

BARCLAYS CAPITAL, INC.,
as MSFTA Counterparty

By:  

/s/ Joseph O’Doherty

Name:   Joseph O’Doherty Title:   Managing Director BARCLAYS BANK PLC, as Buyer
By:  

/s/ Joseph O’Doherty

Name:   Joseph O’Doherty Title:   Managing Director

BARCLAYS BANK PLC, as Series Required
Noteholder of the Series 2018-VF1 Notes
(as such terms are defined in the DAAT
VFN Supplement and the DPAT II VFN
Supplement)

By:  

/s/ Joseph O’Doherty

Name:   Joseph O’Doherty Title:   Managing Director

[SIGNATURE PAGE TO FORBEARANCE]



--------------------------------------------------------------------------------

DITECH FINANCIAL LLC, as a Seller Party

By:

 

/s/ Joanna Colaneri

Name:

 

Joanna Colaneri

Title:

 

Senior Vice President and Treasurer

REVERSE MORTGAGE SOLUTIONS,

INC., as a Seller Party

By:

 

/s/ Andrew G. Dokos

Name:

 

Andrew G. Dokos

Title:

 

VP

RMS REO CS, LLC, as a Seller Party

By:

 

/s/ Andrew G. Dokos

Name:

 

Andrew G. Dokos

Title:

 

VP

RMS REO BRC, LLC, as a Seller Party

By:

 

/s/ Andrew G. Dokos

Name:

 

Andrew G. Dokos

Title:

 

VP

DITECH HOLDING CORPORATION, as
Guarantor

By:

 

/s/ Joanna Colaneri

Name:

 

Joanna Colaneri

Title:

 

Senior Vice President and Treasurer

DITECH AGENCY ADVANCE TRUST, as
Issuer

By:

  Ditech Financial LLC, as administrator

By:

 

/s/ Joanna Colaneri

Name:

 

Joanna Colaneri

Title:

 

Senior Vice President and Treasurer

[SIGNATURE PAGE TO FORBEARANCE]



--------------------------------------------------------------------------------

DITECH PLS ADVANCE TRUST II, as

      Issuer

By:   Ditech Financial LLC, as administrator By:  

/s/ Joanna Colaneri

Name:   Joanna Colaneri Title:   Senior Vice President and Treasurer

[SIGNATURE PAGE TO FORBEARANCE]